STOCK PURCHASE AND INVESTOR RIGHTS AGREEMENT KRAIG BIOCRAFT LABORATORIES, INC. This Stock Purchase and Investor Rights Agreement (this “Agreement”) is made and entered into as of May 23, 2007. By and among Lion Equity, an individual (“Purchaser” or “Subscriber”) and Kraig Biocraft Laboratories, Inc., a Wyoming corporation (the “Company” or “Kraig”).Purchaser and the Company are collectively referenced herein as the “Parties”. PRELIMINARY STATEMENTS A.The Company is in the business of developing recombinant fiber (the “Business”). B.The Company desires to issue and sell to the Purchaser, and the Purchaser desires to subscribe for and acquire from the Company, an equity interest in the Company upon the terms and conditions hereinafter set forth, and conditioned upon the rights granted to it hereunder. C.Timeis of the essence, as the Company requires the capital contribution described herin to continue its operations forthwith. NOW, THEREFORE, in the Parties agree as follows: 1.
